DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,044,977 in view of Oh et al (2015/0326823). 
For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 10,044,977
A display apparatus comprising: 

a communication interface configured to communicate with another display apparatus; 

a display; a user interface; 





and a processor configured to: 
receive audio data including a voice of a user of the another display apparatus through the communication interface, control the display to display a video call user interface (UI) corresponding to the audio data; 



change a display size of the video call UI based on a volume level of the audio data; 







and move a display position of the video call UI based on a user manipulation input through the user interface.


a communication interface configured to  communicate with another display apparatus; 

a display configured to display contents that are shared with the other display apparatus, together with a video call user interface (UI) for a video call with a user of the other display apparatus; 

and a processor configured to: 
in response to a volume level of a voice of the user included in video call data received from the other display apparatus being greater than a first predetermined amount, control the display to enlarge a size of the video call UI 

and in response to the volume level of the voice of the user included in the video call data received from the other display apparatus being greater than a second predetermined amount larger than the first predetermined amount, control the display to enlarge the size of the video call UI displayed on the display to a second predetermined size larger than the first predetermined size.


	From the above claim comparison, claim 1 of U.S. Patent No. 10,044,977 teaches all the limitation except for move a display position of the video call UI based on a user manipulation input through the user interface. However, Oh et al teaches such well-known feature (see paragraph 0075). Therefore, would have been obvious to one of the ordinary skill in the art before the effective filing to incorporate the well-known feature that enable the user to relocate the display position of the video call to a different position by dragging operation in order for the user to control the view of the video call.
Independent method claim 9 is the counter part of the apparatus claim 1 and thus rejected for the same reason above. 
The remaining depending claims are also directly or indirectly teach or suggest and/or obviously taught by at least the dependent claims of U.S. Patent No. 10,044,977 and/or in combination with Oh et al (2015/0326823).
Claims 2 and 10 corresponding to claim 3 of U.S. Patent No. 10,044,977.
Claims 3 and 11 corresponding to claim 2 of U.S. Patent No. 10,044,977.
Claims 4 and 12 corresponding to claim 6 of U.S. Patent No. 10,044,977.

Claim 6 and 14, inherent as starting a new call will end (which remove the video call) the prior call.
Claims 7 and 15 corresponding to claim 2 U.S. Patent No. 10,044,977.
Claims 8 and 16 corresponding to claim 7 U.S. Patent No. 10,044,977.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (2014/0184723) in view of Eleftheriadis et al (2013/0198795).
Consider claims 1 and 9, Morrison et al teach a display apparatus and method comprising: a communication interface configured to communicate with another display apparatus (par. 0021); a display (par. 0021; 0022); a user interface (par. 0021; 0022); and a processor configured to: receive audio data including a voice of a user of the another display apparatus through the communication interface, control the display to display a video call user interface (UI) corresponding to the audio data (par. 0021; engaging in a video call and streaming video conversation and other content between device 102 and UI 104).
based on input or user preferences/settings. Morrison et al did not explicitly suggest of change a display size of the video call UI based on a volume level of the audio data and move a display position of the video call UI based on a user manipulation input through the user interface.
Eleftheriadis et al teach control method and system for managing of video layout of multiple views of video sources on one or more displays. The system and method provides techniques for automating the layout of multiple video views using combination of user preferences and ancillary data such as volume level of audio signal. The view (size) of the video windows are automatically enlarged or reduced based on the volume of the audio of the participants (see par. 0005; 0124; 0128-0129). Eleftheriadis et al further suggest of the user can be allowed to select a particular layout, and drag-and-drop streams from a displayed list to layout positions to assign a stream to a particular view (par. 0119; 0152).
Therefore, it would have been obvious to one of the ordinary skill in the art before the affective filing date to implementing the concept of Eleftheriadis et al into view of Morrison et al and the result would have been predictable and resulted in changing the size of the video call display utilizing alternative means of control thereby enabling user to quickly accessing other activity on the device during the video call as well as relocate the display position of the video call to a different position by dragging operation in order for the user to control the view of the video call.
Consider claims 2 and 10, Eleftheriadis et al teach wherein the processor is further configured to, based on the volume level of the audio data being greater than a predetermined amount, enlarge the display size of the video call UI (par. 0124; 0128-0129; i.e., highest values of A).

Consider claims 6 and 14, the combination inherently teach wherein the processor is further configured to perform a voice call with the another display apparatus while the video call UI is removed since starting a new call will end (which remove the video call) the prior call.
Consider claims 7 and 15, the combination teaches wherein the processor is further configured to change the display size of the video call UI based on recognition time of the voice of the user (par. 0024-0125; 0129 of Eleftheriadis et al; the highest audio activity (i.e., longest audio activity) will allocate enlarged views and lower audio activity will be smaller views or eliminated; par. 0019 of Morrison et al; reduce screen based on user activity. Thus, in combination, the user with the least audio time activity will be reduced in screen size).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (2014/0184723) in view of Eleftheriadis et al (2013/0198795) and further in view of Shoemake et al (2014/0333713).
Consider claims 4 and 12, Morrison et al and Eleftheriadis et al did not suggest wherein the processor is further configured to replace a user image included in the video call UI with a predetermined image. However, Shoemake et al teach a video calling and conferencing addressing method and system for displaying image where a default image is display when user is not recognized or do not wish to be transmitted (0131; 0134). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Shoemake et al in to view of Morrison et al and the result would have been . 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (2014/0184723) in view of Eleftheriadis et al (2013/0198795) and further in view of Roh et al (2015/0015690).
Consider claims 5 and 13, Morrison et al and Eleftheriadis et al did not suggest wherein the processor is further configured to, based on a user gesture included in the video call UI satisfying a predetermined condition, control the display to change the display size of the video call UI. However, Roh et al teach a system and method for controlling of electronic display. Upon detecting facial expression, gesture or voice volume through the camera, the controller change the size or position of the display (par. 0012-0013; 0167). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Roh et al in to view of Morrison et al and the result would have been predictable and resulted in enlarging/reducing the display based on various programed/predetermined settings such as facial expression, gesture or voice volume in order to enhanced user experience during video conferencing. 
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the above double patent rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
August 9, 2021